Citation Nr: 1613339	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  13-22 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a nervous condition.

2.  Entitlement to an effective date prior to September 23, 2010 for a 50 percent rating for service-connected headaches.

3.  Entitlement to an effective date prior to September 23, 2010 for the award of TDIU.


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran served on active duty from August 1954 to August 1956.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2010 and March 2012 decisions of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

A March 2013 decision denied the Veteran entitlement to special monthly compensation on the basis of the need for regular aid and attendance or for being housebound.  The Veteran completed an appeal of this matter via submission of an August 2013 VA Form 9, Substantive Appeal.  A May 2015 rating decision granted entitlement to special monthly compensation based on aid and attendance, from September 25, 2012.  Therefore, as the Veteran's appeal of that issue has been granted, it is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a June 2013 written statement, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal seeking to reopen a claim of service connection for a nervous condition.

2.  A June 2009 final rating decision, in pertinent part, denied entitlement to a rating in excess of 30 percent for service-connected headaches and implicitly denied entitlement to TDIU.

3.  The Veteran did not submit an informal or formal claim for entitlement to an increased rating for headaches or TDIU until September 23, 2010.

4.  It was factually ascertainable from February 5, 2010, but not before, that the Veteran's service-connected headaches caused symptoms that most nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

5.  From February 5, 2010, but not before, the Veteran met the schedular criteria for TDIU and his service-connected disabilities were shown to cause him to be unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal regarding the petition to reopen a claim of service connection for a nervous condition have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for an effective date of February 5, 2010, but no earlier, for the assignment of a 50 percent rating for service-connected headaches have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.151, 3.155, 3.157, 3.400 (effective prior to Mar. 24, 2015).

3.  The criteria for an effective date of February 5, 2010, but no earlier, for the assignment of a TDIU have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.151, 3.155, 3.157, 3.400 (effective prior to Mar. 24, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Dismissal

In a June 2013 written statement, the Veteran withdrew his petition to reopen a claim of service connection for a nervous condition.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal seeking to reopen a claim of service connection for a nervous condition.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.  

B.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Because the March 2012 decision on appeal granted an increased 50 percent rating for headaches, awarded TDIU, and assigned effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A July 2013 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to earlier effective dates, and readjudicated the matters.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran and his attorney have had ample opportunity to respond and supplement the record.  Neither has alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  The Veteran and his attorney have not identified any outstanding relevant evidence.  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
C.  Legal Criteria and Analysis

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Such a determination will be made on the basis of facts found.  38 C.F.R. § 3.400(a).  

An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  When a claim has been filed which meets the requirements of § 3.151, an informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c).  The report of an examination or hospitalization may constitute an informal claim for increase when the report relates to examination or treatment of a disability for which service connection has previously been established.  38 C.F.R. § 3.157(b)(1).

The above noted effective date and claim regulations were revised or removed effective March 24, 2015.  However, the revisions are only effective for claims filed on or after March 24, 2015, and do not apply to claims pending as of that date.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660, 57,686 (Sept. 25, 2014).  Therefore, since the Veteran's claim was filed in September 2010, the revisions do not apply and will not be discussed further herein.

1.  Headaches

A 50 percent rating for migraine headaches is warranted where they are manifested by very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

On September 23, 2010, VA received the Veteran's claim seeking a rating in excess of 30 percent for service-connected headaches.  

The Veteran had previously filed a claim for an increase for his service-connected headaches in March 2009.  That claim was denied by a June 2009 rating decision and the Veteran did not file a notice of disagreement with the rating decision and did not file new and material evidence in the one-year period following the decision; thus, the decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103.  The Veteran is precluded from an effective date prior to the June 2009 rating decision for a 50 percent rating for service-connected headaches.  

The record does not reflect that the Veteran filed an informal claim for benefits, including via a report of examination or hospitalization, after the June 2009 rating decision.  Hence, the date of receipt of the claim for an increased rating was September 23, 2010.  

Under the controlling law and regulations outlined above, since VA received the Veteran's claim on September 23, 2010, the Board must first review the evidence dating back to September 23, 2009 to determine the "earliest date as of which," within the year prior to the claim, an increase in disability was factually ascertainable.  

Here, the Board finds that the Veteran is entitled to an earlier effective date of February 5, 2010, for the assignment of a 50 percent rating for headaches.  February 5, 2010 is the date VA's Vocational Rehabilitation and Employment Services (VR&E) found that the Veteran had a serious employment handicap resulting in part from his service-connected headaches.  An Employment Handicap and Serious Employment Handicap Worksheet dated February 5, 2010 notes the Veteran had constant headaches that affected his mood, focus, and concentration.  The VR&E case manager indicated that the Veteran's headaches affected his ability to prepare for, obtain, and retain employment.  The Board resolves any reasonable doubt in the Veteran's favor and finds that it was factually ascertainable from February 5, 2010 that his service-connected headaches were productive of severe economic inadaptability; thus, his disability most nearly approximated the criteria for a 50 percent rating he is entitled to a higher 50 percent rating for his service-connected headaches from February 5, 2010.

Between September 23, 2009 and February 5, 2010, the evidence did not reflect that the Veteran's headaches were more nearly approximated by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A January 2010 VA telephone triage record reflects that the Veteran had been experiencing the worst headache he had ever experienced that was a 10 on a 10 pain scale.  The triage nurse recommended he go to an urgent care center.  The record does not reflect the Veteran received any further treatment for this headache and the next time he was seen for headache treatment was in March 2010, more than a month later.  Although this evidence indicates an episode of a severe headache, it does not reflect very frequent attacks that were productive of severe economic inadaptability.  Therefore, VA treatment records prior to February 5, 2010 do not reflect a factually ascertainable increase in the Veteran's headaches.  

Although the Veteran filed his claim for VR&E services on January 12, 2010, it was not factually ascertainable at that time that the Veteran's headaches had increased in severity and were productive of severe economic inadaptability.

The Veteran's attorney has argued for an earlier effective date for the assignment of a 50 percent rating based on findings made during an April 2009 VA examination.  Specifically, he has pointed to the examiner's notation that most of the Veteran's headache attacks were prostrating and lasted for several hours; that the examiner repeated several times in his report that the Veteran had not been able to work because of headaches; and that the examiner noted that the Veteran was receiving Social Security benefits because of his headaches.  The Board, however, cannot provide the Veteran an earlier effective date based on this evidence as it was considered in conjunction with the June 2009 final rating decision and cannot be considered again in the absence of a claim of clear and unmistakable error in the June 2009 decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

Therefore, the earliest possible effective date provided by governing law and regulations for the assignment of a 50 percent rating for service-connected headaches is February 5, 2010, and an even earlier effective date is not warranted.  Accordingly, as a matter of law, the Veteran is not entitled an effective date prior to February 5, 2010.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

All cases where a Veteran does not meet the schedular criteria but is unemployable by reason of service-connected disabilities should be submitted to the Director, Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

As a result of the above decision, the Veteran's service-connected disabilities as of February 5, 2010 were episodic tension headaches, evaluated as 50 percent disabling, and pseudophakia, right eye, evaluated as 30 percent disabling.  This results in a combined rating of 70 percent from February 5, 2010; therefore, the Veteran met the schedular criteria for TDIU on that date.  Resolving any doubt in the Veteran's favor, the Employment Handicap and Serious Employment Handicap Worksheet reflects that he also was unable to secure or follow substantially gainful employment as of February 5, 2010 as a result of his service-connected disabilities.  Therefore, the Veteran is entitled to an earlier effective date of February 5, 2010 for the assignment of a TDIU.

What remains to be established is whether he is entitled to an even earlier effective date for TDIU.  

Regarding the date of the Veteran's claim, in April 2011, the Veteran called VA to informally claim TDIU and formally filed for TDIU in December 2011.  However, since the Veteran's September 23, 2010 claim for an increased rating for headaches was a claim seeking the highest rating possible and since there was evidence at the time of the September 23, 2010 claim that the Veteran was unemployable, the Veteran's September 23, 2010 claim is construed as also being a claim for TDIU.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding that a TDIU claim is part and parcel of an appeal of an assigned rating where evidence of unemployability is submitted).

As noted in the above analysis regarding the Veteran's headaches, the record reflects the Veteran previously filed a claim for an increased rating for headaches in March 2009.  This claim also requested an increase in his service-connected right eye disability.  The April 2009 VA examination report indicates that the Veteran was unemployed as a result of his headaches and that he was receiving Social Security disability benefits for that disability as well.  Therefore, the March 2009 claim also raised a claim for TDIU.  See Roberson, 251 F.3d 1378.  Although the June 2009 rating decision that denied increased ratings for service-connected headaches and a right eye disability did not explicitly deny a claim of TDIU, the Board finds that such claim was implicitly denied by that rating decision.
"The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  "The implicit denial rule is, at bottom, a notice provision."  Id. at 965.  Significantly, the United States Court of Appeals for Veterans Claims (Court) has noted that, "[i]t is reasonable to say that an appellant who receives a disability rating that is less than 100 [percent] has notice of how his conditions have been rated and has the opportunity to appeal the rating decision.  Even if he does not have a clear understanding of TDIU, he does have a clear statement of which disability is being rated and the fact that [VA] has declared it to be less than 100 [percent] disabling."  Ingram v. Nicholson, 21 Vet. App. 232, 238 (2007); Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011).

Furthermore, the Court has set forth four factors that are to be taken into consideration when applying the implicit denial rule.  See Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  They are: (1) relatedness of claims; (2) specificity of adjudication; (3) timing of claims; and (4) representation.  Id. at 212-13.

Regarding the first factor, Locklear held that a TDIU claim is not implicitly denied if the increased rating and TDIU claims are explicitly bifurcated into separate adjudications.  In Locklear, the Court held that once a claimant sees "a part of a claim broken out for separate adjudication, a reasonable person would expect to see a specific decision on the part that was separated, or at least some specific indication that the separated part was adjudicated."  24 Vet. App. at 316.  That is not the situation in the Veteran's case as the RO did not bifurcate his decision prior to or in its June 2009 rating decision.  Therefore, since a TDIU claim is part and parcel of an increased rating claim, the TDIU claim was clearly related to the Veteran's increased rating claims.  

For the second factor, the June 2009 rating decision decided that based upon the evidence of record, higher ratings for the Veteran's headaches and right eye disability were not warranted.  Notably, the rating criteria for a higher 50 percent rating for headaches specifically require symptoms that are "productive of severe economic inadaptability."  In other words, when deciding whether a higher rating was warranted, the RO considered all the evidence, to include his employment status, and determined that he was not entitled to higher ratings for his disabilities.  Therefore, the Board finds that the June 2009 adjudication addressed the claim for TDIU in such a way that a reasonable person could infer that the claim was denied on all possible theories of entitlement.  

For the third factor, the TDIU claim was raised as a result of the April 2009 VA examination report evidence indicating the Veteran may have been unemployable because of his service-connected headaches.  Since this was only a month after his March 2009 claim for increased ratings, the timing of the claims is closely related.

Regarding the fourth factor, at the time of the June 2009 rating decision, the Veteran was represented by the Disabled American Veterans, a Veterans Service Organization (VSO).  VA is required to read filings liberally when a claimant is either pro se or represented by a VSO.  Roberson, 251 F.3d 1378.  Even accounting for the Veteran's lack of representation in June 2009, and reading filings liberally, the Board finds that aggregate consideration of the four Cogburn factors weigh in favor of finding that the June 2009 rating decision implicitly denied a claim of entitlement to TDIU.  

Accordingly, even if the Veteran did not have a clear understanding of TDIU, it is reasonable to say that he, in receiving ratings for his two service-connected disabilities that were less than 100 percent, had notice of how his conditions had been rated and had the opportunity to appeal the rating decision.  A Veteran's ignorance of a particular reason for the denial of a total disability rating does not preclude him from understanding that an appealable decision has been made concerning his claim.  See Ingram, 20 Vet. App. 156.

As noted above, the Veteran did not appeal the June 2009 rating decision and did not submit any new and material evidence within one year of the decision.  Thus, the June 2009 rating decision is final and the March 2009 claim for TDIU cannot serve to establish an earlier effective date for the assignment of a TDIU.  See Rudd, 20 Vet. App. 296; 38 C.F.R. § 3 .156(b).

After the June 2009 rating decision, the Veteran did not submit a formal or informal claim, including a report of examination or hospitalization, until his claim for an increased rating for headaches was received on September 23, 2010.  Accordingly, the Board finds that there is no claim pending prior to September 23, 2010 and that date is the appropriate date of claim for the Veteran's TDIU claim.  Hence, the Board must consider whether it was factually ascertainable within the one year prior to his date of claim, i.e., September 23, 2009, that his service-connected disabilities rendered him unemployable.

From September 23, 2009 to February 5, 2010, the Veteran's service-connected disabilities did not meet the schedular criteria for TDIU; hence, the question becomes whether he was entitled to referral for extraschedular consideration of TDIU under § 4.16(b) prior to that date.  The Board cannot award a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  

Although the Board does not have the power to award a TDIU on an extraschedular basis in the first instance in the absence of a referral to VA's Director of Compensation Service, and there was no such referral in this case, the Board will consider whether a remand for such referral is warranted.  The Board concludes that a preponderance of the evidence of record is against such a finding.  

Between September 23, 2009 and February 5, 2010, there is no evidence indicating that the Veteran's service-connected disabilities caused him to be unable to secure and follow a substantially gainful occupation, such that referral for extraschedular consideration of TDIU would have been warranted.  Although the Veteran submitted his claim for VR&E services on January 12, 2010, it was not factually ascertainable at that time that the Veteran's service-connected disabilities had caused an increase to the extent that they caused him to be unable to secure and follow a substantially gainful occupation.

Regarding the Veteran's attorney's argument that the April 2009 VA examination report provides such evidence, as explained above, the examination report was considered in conjunction with the June 2009 final implicit denial of the March 2009 TDIU claim; thus, it cannot entitle him to an earlier effective date.  See Rudd, 20 Vet. App. 296.  Accordingly, referral to the Director of Compensation Service for extraschedular consideration for TDIU for the period from September 23, 2009 to February 5, 2010 is not warranted.

Therefore, the earliest possible effective date provided by governing law and regulations for the assignment of a TDIU is February 5, 2010, and an even earlier effective date is not warranted.  As a matter of law, the Veteran is not entitled an effective date prior to February 5, 2010 for the assignment of a TDIU.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal seeking to reopen a claim of service connection for a nervous condition is dismissed.

An effective date of February 5, 2010, but no earlier, for the assignment of a 50 percent rating for service-connected headaches is granted, subject to the laws and regulations governing the payment of monetary awards.

An effective date of February 5, 2010, but no earlier, for the assignment of a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


